Case 3:17-cv-00079-H-LL Document 144 Filed 11/06/19 PageID.2254 Page 1 of 3




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   Attorney for Plaintiff ENSOURCE INVESTMENTS LLC
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
     ENSOURCE INVESTMENTS LLC, a            Case No.: 3:17-CV-00079-H-LL
11   Delaware limited liability company,
12               Plaintiff,                 PLAINTIFF ENSOURCE
     v.                                     INVESTMENTS LLC’S AMENDED
13                                          FED R. CIV P. RULE 26(a)(3)
     THOMAS P. TATHAM, an
14                                          PRETRIAL DISCLOSURES AND
     individual; MARK A. WILLIS, an
                                            AMENDED EXHIBIT A
15   individual; PDP MANAGEMENT
     GROUP, LLC, a Texas limited
16                                          Magistrate Judge: Hon. Linda Lopez
     liability company; TITLE ROVER,
                                            District Judge: Hon. Marilyn L. Huff
17   LLC, a Texas limited liability
                                            Courtroom: 15A
     company; BEYOND REVIEW, LLC,
18                                          Action filed: January 13, 2017
     a Texas limited liability company;
19   IMAGE ENGINE, LLC, a Texas
     limited liability company; WILLIS
20   GROUP, LLC, a Texas limited
21   liability company; and DOES 1-50,
22                  Defendants.
23
24
           Plaintiff Ensource Investments LLC hereby submits its Amended Pretrial
25
     Disclosures and Amended Exhibit A Pursuant to Rule 26(a)(3) of the Federal
26
     Rules of Civil Procedure.
27
     ///
28
     PLAINTIFF ENSOURCE INVESTMENTS LLC’S AMENDED EXHIBITS TO FED R. CIV P.
                       RULE 26(a)(3) PRETRIAL DISCLOSURES
                                            1                  3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 144 Filed 11/06/19 PageID.2255 Page 2 of 3




 1   I.      WITNESSES
 2        A. Witnesses/Affiants Plaintiff Expects to Present
 3           1.    Justin Pannu - This witness’s address and telephone number have
 4                 previously been provided.
 5           2.    Chad Martin - This witness’s address and telephone number have
 6                 previously been provided.
 7           3.    Edgar Clifford Sharp III - This witness’s address and telephone number
 8                 have previously been provided.
 9           4.    Jerome Johns - This witness’s address and telephone number have
10                 previously been provided.
11           5.    Jeffrey D. Merola- This witness’s address and telephone number have
12                 previously been provided.
13           6.    James P. Dibble- This witness’s address and telephone number have
14                 previously been provided.
15           7.    Mark A. Willis, c/o Willis Defendants’ counsel Shannon D. Sweeney,
16                 Ph: 619-595-3206, Sullivan Hill Lewin Rez & Engel APLC, 600 B
17                 Street, Suite 1700 San Diego, CA 92101
18           8.    Thomas Tatham, Ph: 713 504-7199, 621 E. 22nd St. Suite C Houston,
19                 TX 77008
20           9.    Joseph Haynes, Ph. 703-554-3432, 43807 Lees Mill Sq., Leesburg,
21                  VA 20176-3826
22           10.   Susan Willard-Killen, Ph: 978-460-7635, 56 Whitman Street, Stow,
23                  MA 01775
24           11.   Brent Stanley, Ph: (617) 455-8184, 10631 Overbrook Lane, Houston
25                  TX 77042
26           12.   John Martin, Ph: (346) 901-6233 (last known), 88 J M Burge Road,
27                 Hattiesburge, MS 39402
28
     PLAINTIFF ENSOURCE INVESTMENTS LLC’S AMENDED EXHIBITS TO FED R. CIV P.
                       RULE 26(a)(3) PRETRIAL DISCLOSURES
                                                 2                   3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 144 Filed 11/06/19 PageID.2256 Page 3 of 3




 1            13.   Jason Frankovitz, Ph: 888-959-9639, Quandary Peak Research, Inc.
 2                  205 S. Broadway, Suite 300 Los Angeles, CA 90012 (expert witness)
 3            14.   Robert Miller (address TBD)
 4            15.   Steve Elston (address TBD)
 5         B. Witnesses Plaintiff May Call if the Need Arises
 6            1.    Plaintiff may and hereby does reserve the right to call as witnesses the
 7                  Parties to this lawsuit and/or their authorized representatives,
 8                  including but not limited to the following individuals listed in section
 9                  A above.
10         C. Deposition Designations
11            1.    Plaintiff designates the following witnesses whose testimony may be
12                  presented by deposition, but Plaintiff is in the process of determining
13                  which witness Plaintiff may call, and reserves the right call any of the
14                  witnesses below via live testimony.
15                  (a)   Brent Stanley
16                  (b)   Susan Willard
17                  (c)   Joseph Haynes
18   II.      EXHIBITS
19         A. Plaintiffs’ Identification of Exhibits Pursuant to Federal Rule of Civil
20            Procedure 26(a)(3)(A)(iii) can be found in the attached Exhibit A.
21   Respectfully submitted,
22   DATED: November 6, 2019                   PANAKOS LAW, APC
23
                                               By:/s/ Aaron D. Sadock
24
                                                 Aaron D. Sadock
25                                               Attorney for Plaintiff
26                                               ENSOURCE INVESTMENTS LLC

27
28
     PLAINTIFF ENSOURCE INVESTMENTS LLC’S AMENDED EXHIBITS TO FED R. CIV P.
                       RULE 26(a)(3) PRETRIAL DISCLOSURES
                                                   3                     3:17-CV-00079-H-LL
